Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Amendment Entry
1.	Applicant's amendment and response filed October 18, 2021 is acknowledged and has been entered.  Claims 1, 4, 5, 22, 25, 27, and 30 have been amended.  Claims 31 and 32 have been cancelled.  Accordingly, claims 1, 3-5, 22-30, 33, and 34 are pending and are under examination.

Withdrawn Rejections / Objections
2.	Any objection or rejection not reiterated herein, has been withdrawn.
3.	The rejections of claims 31 and 32 are now moot in light of Applicant's cancellation of the claims.

Priority
4.	Applicant’s claim for the benefit of a provisional application under 35 U.S.C. 111(a) and 37 C.F.R 1.53(b) is acknowledged.  Based on the filing receipt, the effective filing date of this National Stage application, which is a 371 of PCT/US2017/018214 filed 02/16/2017, is February 19, 2016 which is the filing date of Provisional Application 62/297,751 from which the benefit of priority is claimed. 

Specification
5.	The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  
In this case, the recitation of “means of inducing environmental stress” lacks antecedent basis in the specification.  Specifically, there is no disclosure of a “means” of inducing environmental stress in the specification. Correction of the following is required.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 1, 3-5, 22-30, 33, and 34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 remains indefinite in reciting, “exposing…biopsy samples to at least one stress condition” and “selecting at least one stress condition as treatment option” because it is unclear how and why exposing biopsy samples to a (i.e. at least one) stress condition would be selected from a (i.e. at least one) stress condition 
Claim 1 is vague and indefinite in lacking clear antecedent basis in the specification for the recitation of “a means of inducing environmental stress” because it appears to imply a device or source from which environmental stress is induced; however, no such means is provided or described in the specification.  See also claim 4. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
7.	Claims 1, 3-5, 22-26, 33, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Dressel et al. (US 2010/0034772) for reasons of record or as follows.

With respect to biopsy samples that are subjected to ex vivo exposure to stress conditions recited in claim 1, Dressel et al. teach excising primary tumor samples for ex vivo testing [0074].  Accordingly, such teaching of Dressel et al. appears to encompass the biopsy samples in Applicant’s claimed invention.   
.

8.	Claims 27-30 are rejected under 35 U.S.C. 103 as being unpatentable over Dressel et al. (US 2010/0034772) as applied to claims 1 and 3-5, in view of Nguyen et .
	Dressel et al. is discussed supra.  Dressel et al. differ from the instant invention in failing to teach determining a plurality of neoepitopes for the biopsy samples.  Dressel et al. further does not teach NK92 cell line or genetically engineered NK cells.
Nguyen et al. teach determining neoepitopes for the cancer (i.e. tumor) samples using Omics analysis, particularly those that have not elicited a protective immune response in a patient; and generating an antibody against these neoepitopes (Abstract; Figure 1; [0008-0013]).  Nguyen et al. also teach generating viral vectors that contain recombinant nucleic acids that encode cancer neoepitopes and then contacting the immune competent cells (T-cell, NK cell) with the viral vector [0029-0033].
Gong et al. teach NK cell line or genetically engineered NK cells which are characterized as being activated NK cells (aNK).  See Abstract.
One of ordinary skill in the art at the time the invention was filed would have had reasonable expectation of success in incorporating the teaching of Nguyen of determining cancer neoepitopes and Gong of the significance of NK-92 cell lines in cancer immunotherapy for application into the method of Dressel because all three references teach analogous art in studying immunotherapy as treatment option for cancer.     	

Response to Arguments
9.	Applicant's arguments filed October 18, 2021 have been fully considered but they are not persuasive. 
	A) Applicant argues that Dressel does not disclose or suggest Applicant’s claimed invention and that both relate only to the broad subject matter of stressed target cells enhancing immunogenicity.  Applicant specifically contends that claim 1 recites that the tumor cells are treated with each of the distinct stressors, one at a time, then the response by way of rate of lysis or apoptosis is recorded for each stressor; then the stressor that meets or exceeds the predetermined threshold of rate of lysis or apoptosis is selected as the treatment option for the patient.
	In response to applicant's argument that the Dressel fails to teach, suggest, or show certain features of Applicant’s invention, it is noted that the features upon which applicant relies: 1) the tumor cells are treated with each of the distinct stressors; 2) one stressor at a time; and 3) the stressor that meets or exceeds the predetermined threshold … is selected as the treatment option for the patient; are not clearly defined nor recited in the rejected claims.  
	To reiterate, claim 1 recites “ex vivo exposing the plurality of biopsy samples to at least one stress condition…, … selected from …; …and selecting at least one stress condition as treatment option when the response meets or exceeds a predetermined threshold rate of lysis or apoptosis of the pretreated tumor cells.
	Moreover, the broad recitation of the currently recited claims appears to read on the suggested teachings of Dressel.  Accordingly, the rejection is maintained for reasons of record.

10.	No claims are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAILENE R. GABEL whose telephone number is (571)272-0820. The examiner can normally be reached Monday, Tuesday, and Thursday 5:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GAILENE GABEL/Primary Examiner, Art Unit 1641                                                                                                                                                                                                        



November 19, 2021